DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yazzie et al. (U.S. Publication No. 20190257793).
Regarding claim 1, Yazzie teaches a testing system, comprising: a testing apparatus comprising a testing stage (Figs.1-13, 110) and an element pickup module (Figs.1-13, 112) for pressing a semiconductor element down on the testing stage (Paragraph 28 and 47); and a crack noise monitoring device (Figs.1-13, 116) comprising a voiceprint generation unit (Paragraphs 32-33), a database unit having at least one first voiceprint pattern (Paragraph 54), a sound conduction set (Figs.1-13, 104) connected to the voiceprint generation unit and the testing apparatus, and a processing unit electrically connected to the voiceprint generating unit and the database unit, wherein the sound conduction set is configured to transmit a sound wave of the semiconductor element to the voiceprint generation unit after the sound wave is sent to the sound conduction set via the testing apparatus (Paragraph 32), the voiceprint generation unit is configured to receive and convert the sound wave into a second voiceprint pattern (Paragraphs 32-33), and the processing unit is configured to compare the at least one first voiceprint pattern and the second voiceprint pattern to determine whether the at least one first voiceprint pattern is identical to the second voiceprint pattern (Paragraph 54).
Regarding claim 2, Yazzie teaches wherein the element pickup module comprises: a mobile arm movable towards the testing stage; and a pressure-buffering portion disposed on one side of the mobile arm facing towards the testing stage for picking the semiconductor element up (Paragraph 47).
Regarding claim 8, Yazzie teaches wherein when the at least one first voiceprint pattern is in plural types, the first voiceprint patterns are different from one another, and the first voiceprint patterns are corresponded to different kinds of cracking sounds of splits respectively generated at different positions of the semiconductor element (Paragraphs 56-60).
	Regarding claims 12 and 17, the claim is commensurate in scope with the above claims 1 and 8, and are rejected for the same reasons as set forth above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6, 11, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yazzie et al. (U.S. Publication No. 20190257793).
Regarding claim 3, Yazzie teaches all the features of claim 2 as outlined above, Yazzie is silent about wherein the sound conduction set comprises: a solid conductive vibrator directly connected to the mobile arm, and configured to receive vibration generated from the semiconductor element via the mobile arm; a sound guide tube respectively fixedly connected to the voiceprint generation unit and the solid conductive vibrator; and a diaphragm disposed within the sound guide tube, and configured to convert the vibration into the sound wave and transmit the sound wave to the voiceprint generation unit.
However, it is well known in the art to generate sound by a solid conductive vibrator, sound guide tube and a diaphragm.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a solid conductive vibrator, sound guide tube and diaphragm to generate sound in Yazzie’s monitoring apparatus, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4, Yazzie is silent about wherein the crack noise monitoring device further comprises: a sensor electrically connected to the processing unit for detecting whether the semiconductor element is pressed on the testing stage; and a trigger switch electrically connected to the processing unit and the voiceprint generation unit, wherein when it is detected that the semiconductor element is pressed to the testing stage in an instant, the processing unit controls the trigger switch to activate the voiceprint generation unit.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have a sensor electrically connected to the processing unit for detecting whether the semiconductor element is pressed on the testing stage; and a trigger switch electrically connected to the processing unit and the voiceprint generation unit, wherein when it is detected that the semiconductor element is pressed to the testing stage in an instant, the processing unit controls the trigger switch to activate the voiceprint generation unit, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 5, Yazzie is silent about wherein the sound guide tube comprises: a soundproof inner tube comprising a sound transmission channel; a soundproof outer tube surrounding the soundproof inner tube such that an enclosed space is defined between the soundproof inner tube and the soundproof outer tube to surround the sound transmission channel; and a porous sound-absorbing material filled in the enclosed space to surround the soundproof inner tube and the sound transmission channel.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the sound guide tube comprises: a soundproof inner tube comprising a sound transmission channel; a soundproof outer tube surrounding the soundproof inner tube such that an enclosed space is defined between the soundproof inner tube and the soundproof outer tube to surround the sound transmission channel; and a porous sound-absorbing material filled in the enclosed space to surround the soundproof inner tube and the sound transmission channel, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, Yazzie teaches wherein the solid conductive vibrator is directly connected to a bottom portion or an outer sidewall of the mobile arm (As shown in Fig. 6).
Regarding claim 11, Yazzie is silent about wherein the voiceprint generating unit comprises a micro-electromechanical (MEMS) microphone unit.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a MEMS microphone, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

	Regarding claims 13-15 and 18, the claims are commensurate in scope with the above claims 3-5 and 11, and are rejected for the same reasons as set forth above.

Claims 7, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yazzie et al. (U.S. Publication No. 20190257793) in view of Rudyk et al. (U.S. Publication No. 20200033297).
Regarding claim 7, Yazzie teaches all the features of claim 1 as outlined above, Yazzie is silent about wherein the crack noise monitoring device further comprises: an alarm unit electrically connected to the processing unit for issuing an alarm outwardly when it is determined that the at least one first voiceprint pattern is identical to the second voiceprint pattern.
Rudyk teaches wherein the crack noise monitoring device further comprises: an alarm unit electrically connected to the processing unit for issuing an alarm outwardly when it is determined that the at least one first voiceprint pattern is identical to the second voiceprint pattern (Paragraph 215).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Rudyk’s alert unit into Yazzie’s monitoring apparatus because it would notify a user in real time the condition of a device under test.
Regarding claims 16 and 19, the claim is commensurate in scope with the above claim 7, and are rejected for the same reasons as set forth above.
Regarding claim 20, the combination of Yazzie and Rudyk is silent about before the sound wave converted into the second voiceprint pattern, detecting whether the semiconductor element is pressed on a testing stage of the testing apparatus; and when it is detected that the semiconductor element is being pressed to the testing stage in an instant, immediately receiving the sound wave passed from the semiconductor element through the testing apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to before the sound wave converted into the second voiceprint pattern, detecting whether the semiconductor element is pressed on a testing stage of the testing apparatus; and when it is detected that the semiconductor element is being pressed to the testing stage in an instant, immediately receiving the sound wave passed from the semiconductor element through the testing apparatus, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yazzie et al. (U.S. Publication No. 20190257793) in view of Liao et al. (U.S. Publication No. 20190064258).
Regarding claim 9, Yazzie teaches all the features of claim 1 as outlined above, Yazzie further teaches wherein the sound conduction set is directly connected to the base (As shown in Fig.2).
Yazzie is silent about wherein the testing stage comprises a base, a circuit board and a plurality of terminals, the base is disposed on the circuit board, and provided with a testing area, the terminals are spaced arranged within the testing area, and electrically connected to the circuit board through the base, respectively.
Liao teaches wherein the testing stage comprises a base, a circuit board and a plurality of terminals, the base is disposed on the circuit board, and provided with a testing area, the terminals are spaced arranged within the testing area, and electrically connected to the circuit board through the base, respectively (Paragraphs 21-24).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use replace Yazzie’s supporting fixture 110 with Liao’s supporting fixture because it would provide better testing environment for a device under test.
Regrading claim 10, the combination of Yazzie and Liao teaches all the features of claim 9 as outlined above, Yazzie further teaches wherein the sound conduction set is directly connected to a top portion or an outer sidewall of the base (As shown in Fig.2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2855